Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 08/30/2021.
Allowable Subject Matter
5. Claim 1 and 11 are allowed. Claims 2-10, and 12-14 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 08/30/2021 were fully considered and found to be persuasive.
The closest cited prior art of record Gao et al (CN 104931805 A) discloses a testing device for testing the durability of a capacitor. The device comprises a first branch which comprises a control switch and a diode. The control switch, the diode and a tested capacitor are connected in series in a circuit. The first end of the control switch is connected to the anode or cathode of a power supply. The second end of the control switch is in series connection with the diode and the tested capacitor and then is connected to the cathode or anode or the power supply. The corresponding common end of the diode and the tested capacitor is connected to the third end of the control switch. When the first end and the second end of the control switch are conducted, the tested capacitor is charged. When the first end and the third end of the control switch are conducted, the tested capacitor is discharged. The mutual interference between measured capacitors is prevented, the wrong judgment of a failed capacitor is avoided, and the accuracy and validity of a test result are ensured.

The cited prior art does not teach or suggest, “An integrated circuit, comprising: at least one first branch, which comprises at least one first capacitor; and at least one second branch, wherein a first end of the first branch is electrically connected to a first end of the second branch, a second end of the first branch is not connected to a second end of the second branch, to conduct a low-frequency test; and wherein the low-frequency test comprises application of a low-frequency test signal between the first end of the first branch and the second end of the first branch to test the first branch” (as recited in independent claim 1), and 
“A test method for an integrated circuit, comprising: applying a low-frequency test signal between a first end of a first branch of the integrated circuit and a second end of the first branch of the integrated circuit to test the first branch; and Page 3 of 10 EMF_US 86469848v1Application No.: 16/300,149 Filed: 11/09/2018 when a capacitance is detected to be equal to a preset capacitance, determining that the first branch has no failure; when a resistance is detected to be greater than a first preset threshold, determining that the first branch is open-circuited; and when the resistance is detected to be less than a second preset threshold, determining that the first branch is short-circuited, wherein the integrated circuit comprises: at least one first branch, which comprises at least one first capacitor; and at least one second branch; wherein the first end of the first branch is electrically connected to a first end of the second branch and the second end of the first branch is not connected to a second end of the second branch” (as recited in the independent claim 11).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858